Exhibit 10.14


AIRGAS, INC.
AMENDED AND RESTATED 2003 EMPLOYEE STOCK PURCHASE PLAN
Amendment No. 4
This AMENDMENT NO. 4 (this “Amendment”) to the Airgas, Inc. (the “Company”) 2003
Employee Stock Purchase Plan (the “Plan”) is made and entered into effective as
of the 31st of December, 2015.
1.
Section 18(c) of the Plan is hereby amended by adding the following immediately
after the final sentence thereof:

“Notwithstanding the foregoing, the Committee has determined in its sole
discretion that, as a consequence of the Agreement and Plan of Merger, dated as
of November 17, 2015, by and among L’Air Liquide, S.A., AL Acquisition
Corporation, and the Company (the “Merger Agreement”), the Plan shall be
administered as follows:
i.
Notwithstanding anything in the Plan, including Sections 5 or 6 thereof, to the
contrary, the last Enrollment Date under the Plan shall be January 4, 2016 (the
“Final Enrollment Date”). Upon, or as soon as administratively feasible
following, the Final Enrollment Date (but in no event later than five Business
Days following January 1, 2016), the Company shall apply the funds then credited
to each Participant’s payroll withholdings account to the purchase of whole and
fractional shares of Common Stock (the “Final Purchase”), any remaining
outstanding purchase options will be terminated, and no further purchase options
will be granted under the Plan upon the Final Enrollment Date or thereafter. All
funds contributed to the Plan that have not been used to purchase shares of
Common Stock under the Plan as of immediately following the Final Purchase shall
be returned to the Participants as soon as administratively feasible following
the Final Purchase.

ii.
Notwithstanding anything in the Plan, including Section 7(a) thereof, to the
contrary, retroactive to the date of execution of the Merger Agreement, no
Participant may elect to increase their rate of Compensation withholding under
the Plan.

iii.
Subject to the occurrence of the “Closing” (as defined in the Merger Agreement),
and without any further action on the part of the Company or the Committee, the
Plan shall be terminated effective as of 11:59 P.M. Eastern Time on the day
immediately preceding the “Closing Date” (as defined in the Merger Agreement)
(the “Termination Date”). On and after Termination Date, no Participant shall
have any further rights in respect of the Plan or options to purchase Common
Stock thereunder, and the Company shall have no obligations under the Plan to
any Participant, other than the right of any Participant to the settlement of
any shares of Common Stock purchased upon the Final Enrollment Date and the
return of any of such Participant’s funds that were contributed to the Plan and
were not used to purchase shares of Common Stock under the Plan as of
immediately following the Final Purchase.





--------------------------------------------------------------------------------




If the Merger Agreement is terminated prior to the occurrence of the Closing,
the provisions set forth in clauses (i) through (iii) above shall be void and of
no force or effect as of the time of such termination, and notwithstanding
anything herein to the contrary, the first sentence of this Section 18(c) shall
apply in the event of the sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, or the
dissolution or liquidation of the Company.”
2.
Section 6(d) of the Plan is hereby amended by adding the following immediately
after the final sentence thereof:

“This Section 6(d) shall not apply to the cancellation of shares of Common Stock
purchased pursuant to the Plan in exchange for the “Merger Consideration” (as
defined in the Merger Agreement) in accordance with Article II of the Merger
Agreement.”
3.
Miscellaneous. Except as expressly contemplated hereby, the terms and conditions
of the Plan shall remain in full force and effect. This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware
(without reference to the principles of conflicts of law).



IN WITNESS WHEREOF, the undersigned, has executed this Amendment on behalf of
the Company as of the date first above written.


AIRGAS, INC.




By: /s/ Michael L. Molinini
Name: Michael L. Molinini
Title: President and CEO






